COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Richard Swaim Individually and as Administrator of the Estate of
                           Karen Swaim v. Nannette Real Estate Holdings, L.L.C. and Charles
                           Rayford Glover

Appellate case number:     01-19-00065-CV

Trial court case number: 1113301

Trial court:               County Civil Court at Law No. 4 of Harris County

        Appellant has filed an accelerated appeal from the trial court’s January 7, 2019 order
granting a temporary injunction. The clerk’s record filed on February 4, 2019 contains this order
and a review of that order indicates that it does not contain a trial setting.
        Texas Rule of Civil Procedure 683 requires a temporary injunction order to state the
reasons for its issuance and to set the cause for trial on the merits. See TEX. R. CIV. P. 683; Conlin
v. Haun, 419 S.W.3d 682, 685–86 (Tex. App.—Houston [1st Dist.] 2013, no pet.). The procedural
requirements in Rule 683 are mandatory and if the temporary injunction order does not meet these
requirements, it is “subject to being declared void and dissolved.” Conlin, 419 S.W.3d at 686
(citing Qwest Commc’ns Corp. v. AT & T, 24 S.W.3d 334, 337 (Tex. 2000)). An appellate court
has no jurisdiction to review the merits of a void order. See Freedom Commc’ns, Inc. v. Coronado,
372 S.W.3d 621, 623 (Tex. 2012). If the order is void, our jurisdiction is limited to determining
whether the order is void, and if it is determined to be void, the Court must vacate it and dismiss
the appeal. See id. at 624.
         Accordingly, the Court asks the parties to file a response within 10 days of the date of
this order, with citation to the clerk’s record and to authority, whether the January 7, 2019 order
is void.
       It is so ORDERED.

Judge’s signature: __/s/ Justice Richard Hightower_______________
                    Acting individually  Acting for the Court

Date: __February 21, 2019____